Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 1 of 25 PAGEID #: 4373(1 of 25)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                Tel. (513) 564-7000
        Clerk                       CINCINNATI, OHIO 45202-3988              www.ca6.uscourts.gov




                                                  Filed: March 03, 2020

 Ms. Naila S. Awan
 Kathryn C. Sadasivan
 Demos, 80 Broad Street, Fourth Floor
 New York, NY 10004

 Mr. Chiraag Bains
 Demos, 740 Sixth Street, N.W., Second Floor
 Washington, DC 20001

 Mr. Jonathan Diaz
 Mr. Mark Gaber
 Ms. Danielle Marie Lang
 Ms. Dana Paikowsky
 Campaign Legal Center, 1101 14th Street, N.W., Suite 400
 Washington, DC 20005

 Mr. Benjamin Michael Flowers
 Mr. Michael Jason Hendershot
 Mr. Zachery P. Keller
 Ms. Ann Yackshaw
 Office of the Attorney General
 30 E. Broad Street, 16th Floor
 Columbus, OH 43215

 Mr. Jonathan M. Manes
 MacArthur Justice Center
 160 E. Grand Avenue
 Sixth Floor
 Chicago, IL 60611

                      Re: Case No. 19-4112, Tommy Mays, II, et al v. Frank LaRose
                          Originating Case No. : 2:18-cv-01376

 Dear Counsel,

   The court today announced its decision in the above-styled case.
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 2 of 25 PAGEID #: 4374(2 of 25)




     Enclosed is a copy of the court's opinion together with the judgment which has been entered
 in conformity with Rule 36, Federal Rules of Appellate Procedure.

                                                 Yours very truly,

                                                 Deborah S. Hunt, Clerk



                                                 Cathryn Lovely
                                                 Deputy Clerk

 cc: Mr. Richard W. Nagel

 Enclosures

 Mandate to issue herewith
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 3 of 25 PAGEID #: 4375(3 of 25)



                                 RECOMMENDED FOR PUBLICATION
                                 Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                        File Name: 20a0068p.06

                     UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT



  TOMMY RAY MAYS, II and QUINTON NELSON SR.,                  ┐
  individually and on behalf of all others similarly          │
  situated,                                                   │
                                Plaintiffs-Appellees,         │         No. 19-4112
                                                               >
                                                              │
         v.                                                   │
                                                              │
                                                              │
  FRANK LAROSE, in his official capacity as Secretary of      │
  State of Ohio,                                              │
                                  Defendant-Appellant.        │
                                                              ┘

                           Appeal from the United States District Court
                          for the Southern District of Ohio at Columbus.
                     No. 2:18-cv-01376—Michael H. Watson, District Judge.

                                    Argued: February 13, 2020

                                Decided and Filed: March 3, 2020

               Before: MERRITT, THAPAR, and NALBANDIAN, Circuit Judges.
                                  _________________

                                             COUNSEL

 ARGUED: Zachery P. Keller, OFFICE OF THE OHIO ATTORNEY GENERAL, Columbus,
 Ohio, for Appellant. Mark P. Gaber, CAMPAIGN LEGAL CENTER, Washington, D.C., for
 Appellees. ON BRIEFS: Zachery P. Keller, Benjamin M. Flowers, Michael J. Hendershot,
 Ann Yackshaw, OFFICE OF THE OHIO ATTORNEY GENERAL, Columbus, Ohio, for
 Appellant. Mark P. Gaber, Danielle M. Lang, Jonathan M. Diaz, Dana Paikowsky, CAMPAIGN
 LEGAL CENTER, Washington, D.C., Naila S. Awan, Kathryn C. Sadasivan, DĒMOS, New
 York, New York, Chiraag Bains, DĒMOS, Washington, D.C., Jonathan Manes RODERICK
 AND SOLANGE MACARTHUR JUSTICE CENTER, Chicago, Illinois, for Appellees.
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 4 of 25 PAGEID #: 4376(4 of 25)


  No. 19-4112                            Mays v. LaRose                                     Page 2


                                        _________________

                                             OPINION
                                        _________________

          NALBANDIAN, Circuit Judge. There is no dispute that Ohio is generous when it comes
 to absentee voting—especially when compared to other states. Any registered voter may cast
 their vote by absentee ballot, for any reason or no reason at all, starting about a month before
 election day. But there are limits. The State requires almost all registered voters to request an
 absentee ballot by noon, three days before Election Day. The lone exception is for unexpectedly
 hospitalized electors. Those electors may request an absentee ballot until 3 p.m. on Election
 Day.

          Here, police arrested Plaintiffs Tommy Ray Mays, II and Quinton Nelson Sr. the
 weekend before Election Day 2018. Foreseeing their confinement lasting through the upcoming
 election, and with no other way to vote, they sued Ohio’s Secretary of State for access to
 absentee ballots.    They brought this suit on behalf of themselves and a class of similar
 individuals.   The suit alleges an Equal Protection claim, challenging the State’s disparate
 treatment of hospital-confined and jail-confined electors, and a First Amendment claim,
 challenging Ohio’s absentee ballot request deadline, both as applied to unexpectedly jail-
 confined electors. The trial court granted both plaintiffs a temporary restraining order that
 permitted them to vote in November 2018. But the court declined to extend that relief to the
 class.

          Following the November 2018 election, Plaintiffs requested class certification and both
 sides moved for summary judgment. The district court certified the class and granted summary
 judgment for Plaintiffs and those similarly situated, holding that the burden Ohio’s disparate
 treatment of hospital-confined and jail-confined electors places on Plaintiffs’ right to vote is not
 justified by a strong enough State interest. We disagree and now REVERSE the district court’s
 grant of summary judgment to Plaintiffs, REVERSE the district court’s denial of summary
 judgment to LaRose, and REVERSE the district court’s certification of a class.
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 5 of 25 PAGEID #: 4377(5 of 25)


  No. 19-4112                                   Mays v. LaRose                                               Page 3


                                                  I. Background

          Police arrested Nelson around 10 p.m. on Friday, November 2, 2018. The next day,
 Saturday, November 3, 2018, police arrested Mays shortly after 7 p.m. Neither Mays nor Nelson
 had taken advantage of Ohio’s early in-person or absentee voting opportunities and both
 Plaintiffs declared that they intended to vote in-person on Election Day. But neither Plaintiff
 could post bail. And after their arraignments both Plaintiffs realized they would remain in jail
 through Election Day—meaning they would be unable to vote in-person on Election Day. Mays
 asked jail officials if the State would allow him to vote but he never received an answer. Nelson
 never asked anyone at the jail if he could vote but he testified that even after the booking process
 was complete, he had no access to mail supplies, outside visitors, or any other way to contact the
 Board of Elections.

          Under Ohio law, registered voters (“electors”) have three options for casting their vote.
 Any elector, including non-felon jail-confined electors, may vote absentee, so long as they
 deliver their request for an absentee ballot to the Board of Elections by noon, three days before
 Election Day.1 Ohio Rev. Code Ann. §§ 3509.02, 3509.03. There is a single exception to this
 otherwise generally applicable deadline: electors who themselves, or whose minor children, are
 hospitalized because of an unforeseeable accident or medical emergency that occurs after the
 deadline has passed may request an absentee ballot until 3 p.m. on Election Day. Ohio Rev.
 Code Ann. § 3509.08(B); (R. 55-34, Ohio Election Office Manual at PageID # 3016.) And
 electors may vote in person, either at their designated polling place on Election Day or during the
 early voting period at each county’s designated early voting center.2 Ohio Rev. Code Ann.
 §§ 3501.32, 3509.051.

          By Election Day morning, Plaintiffs realized they had no remaining option to vote. So
 they sued Ohio’s Secretary of State (“the Secretary”) on behalf of themselves and similarly

          1Electorsmay begin submitting absentee requests as early as January 1 of the election year or ninety days
 before Election Day, whichever is earlier. Ohio Rev. Code Ann. § 3509.03(D).
          2In-person early voting begins the day after voter registration closes. It runs for around four weeks through
 the day before Election Day and includes opportunities to vote in the evenings and on weekends. (R. 55-34, Ohio
 Election Official Manual at PageID # 3010–12); see also Obama for America v. Husted, 697 F.3d 423, 426–28, 437
 (6th Cir. 2012).
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 6 of 25 PAGEID #: 4378(6 of 25)


  No. 19-4112                               Mays v. LaRose                                          Page 4


 situated jail-confined electors.3 They alleged that Ohio’s refusal to allow jail-confined electors
 to request an absentee ballot on the same terms as hospital-confined electors violates the Equal
 Protection Clause of the federal Constitution’s Fourteenth Amendment. They further alleged
 that Ohio’s generally applicable deadline for requesting absentee ballots violates the First
 Amendment’s guarantee of the right to vote, as applied to jail-confined electors with no other
 way to vote. Last, Plaintiffs sought to certify a class under Federal Rule of Civil Procedure 23,
 seeking relief for all jail-confined electors who the State arrested after close of business on the
 Friday before the election, who had not voted early, and who would remain in jail through
 Election Day.

         The district court granted a temporary restraining order against the Secretary, requiring
 him to provide absentee ballots to Mays and Nelson on Election Day. Following discovery, both
 parties moved for summary judgment. The district court certified the Plaintiffs’ proposed class,
 granted the Plaintiffs’ motion for summary judgment on their Equal Protection claim, and denied
 the Secretary’s motion for summary judgment. The Secretary appeals.

                                                II. Standing

         “Every federal appellate court has a special obligation to assure itself . . . of its own
 jurisdiction[.]” Alston v. Advanced Brands & Importing Co., 494 F.3d 562, 564 (6th Cir. 2007)
 (citation omitted). So we directed the parties to address Plaintiffs’ standing in supplemental
 briefing. They agree that Plaintiffs have standing to bring their claims. And for the most part
 they are correct.

         Article III imposes three standing requirements for plaintiffs in federal court: an injury-
 in-fact, causation, and redressability. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992).
 The only one that raises concerns here is causation. That requirement is met when there is a
 causal connection between a plaintiff’s injury and the conduct complained of, that is, the injury
 must be “fairly traceable to the challenged action of the defendant, and not the result of the
 independent action of some third party not before the court.” Id. (cleaned up). Because a

          3Plaintiffs originally named Jon Husted as Defendant. Frank LaRose succeeded Husted as Secretary of
 State of Ohio in January 2019 and accordingly replaced Husted as Defendant.
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 7 of 25 PAGEID #: 4379(7 of 25)


  No. 19-4112                              Mays v. LaRose                                     Page 5


 combination of Ohio’s deadline for requesting an absentee ballot and the State’s confinement of
 Plaintiffs caused their inability to vote, Plaintiffs have standing to bring their claims.

        The Secretary concedes police arrested Mays after the deadline to request an absentee
 ballot had passed, that he asked jail officials if he could vote from jail, and that he could not post
 bail and remained in jail through Election Day. (Appellant’s Suppl. Br. at 1–2.) Whether Mays
 actually requested an absentee ballot once jailed is immaterial because any such request would
 have been futile. Ohio law sets a deadline of noon, three days before Election Day for any
 elector to request an absentee ballot. Ohio Rev. Code Ann. §§ 3509.02, 3509.03. While the
 State allows unexpectedly hospital-confined electors an extended deadline, that exception does
 not apply to unexpectedly jail-confined electors. Ohio Rev. Code Ann. § 3509.08(B); (R. 55-34,
 Ohio Election Office Manual at PageID # 3016.) So by the time police arrested Mays, he had no
 way to request an absentee ballot under Ohio law. And because the State confined Mays through
 Election Day, he could not vote in-person, either early or on Election Day.

        When doing so would be futile, Article III does not require plaintiffs to take actions
 simply to establish standing. Virginia v. Am. Booksellers Ass’n, Inc., 484 U.S. 383, 392–93
 (1988); Clements v. Fashing, 457 U.S. 957, 962 (1982); Int’l Bhd. of Teamsters v. United States,
 431 U.S. 324, 365–66 (1977). Whether Mays asked to vote absentee from jail is irrelevant
 because at the time police arrested Mays, Ohio law dictated that there was no way for him to
 request an absentee ballot.       So it was the State’s absentee ballot request deadline and
 confinement of Mays that caused his inability to vote.

        The Plaintiffs are not similarly situated, however, with regard to the Equal Protection
 issue. Ohio law treats hospital-confined and jail-confined electors differently: the State gives
 unexpectedly hospital-confined electors an extended deadline to request an absentee ballot but
 does not do the same for unexpectedly jail-confined electors.                Ohio Rev. Code Ann.
 § 3509.08(B); (R. 55-34, Ohio Election Office Manual at PageID # 3016.) Any elector jailed
 during this same window must comply with the normal deadline. Mays falls within the class of
 electors affected by this policy. Police arrested him around seven hours after the deadline
 passed. Had a hospital admitted him at the same time, the State would have allowed him to
 request an absentee ballot. But he was in jail, so he could not. Thus, Mays’s inability to vote is
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 8 of 25 PAGEID #: 4380(8 of 25)


  No. 19-4112                             Mays v. LaRose                                    Page 6


 fairly traceable to Ohio’s disparate treatment of confined electors and he has standing to
 challenge that State action.

         Nelson’s case is a different story. Police arrested Nelson fourteen hours before the
 deadline to request an absentee ballot. Had a hospital admitted Nelson at the same time, Ohio
 law still would have required him to comply with the Saturday noon deadline. (See R. 55-34,
 Ohio Election Office Manual at PageID # 3016.) But because “we have at least one individual
 plaintiff who has demonstrated standing to assert these rights as his own[,] . . . we need not
 consider whether the other individual . . . [has] standing to maintain the suit.” Village of
 Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 264 & n.9 (1977). So we proceed
 to the merits of Plaintiffs’ claims.

                                III. Plaintiffs’ Equal Protection Claim

         “We review a district court’s grant of summary judgment de novo to determine whether
 there is a genuine dispute as to any material fact.” Miles v. S. Cent. Human Res. Agency, Inc.,
 946 F.3d 883, 887 (6th Cir. 2020). When there is no dispute as to any material fact and the
 movant is entitled to judgment as a matter of law, summary judgment is appropriate. Fed. R.
 Civ. P. 56(a). In conducting this inquiry, we view all evidence in the light most favorable to, and
 draw all inferences in favor of, the non-moving party. Matsushita Elec. Indus. Co. v. Zenith
 Radio Corp., 475 U.S. 574, 587 (1986). The State’s interests in efficiently allocating its election
 resources and administering elections in an orderly manner outweigh the moderate burden its
 disparate treatment of confined electors places on Mays’s right to vote. So summary judgment is
 appropriate for the Secretary, not Mays.

         “[V]oting is of the most fundamental significance under our constitutional structure.” Ill.
 Bd. of Elections v. Socialist Workers Party, 440 U.S. 173, 184 (1979). “Other rights, even the
 most basic, are illusory if the right to vote is undermined.” Wesberry v. Sanders, 376 U.S. 1, 17
 (1964). “It does not follow, however, that the right to vote in any manner . . . [is] absolute.”
 Burdick v. Takushi, 504 U.S. 428, 433 (1992).         The Constitution explicitly provides State
 legislatures with authority to regulate the “Times, Places and Manner of holding Elections[.]”
 U.S. Const. art. I, § 4, cl. 1. So while States can regulate elections, they must be careful not to
Case: 2:18-cv-01376-MHW-CMV Doc #: 81: Filed: 03/03/20 Page: 9 of 25 PAGEID #: 4381(9 of 25)


  No. 19-4112                                    Mays v. LaRose                                                Page 7


 unduly burden the right to vote when doing so. The Equal Protection Clause provides one check
 against any such undue burden. See McDonald v. Bd. of Election Comm’rs of Chi., 394 U.S.
 802, 807 (1969) (“[O]nce the States grant the franchise, they must not do so in a discriminatory
 manner.”).

          Normally, we evaluate Equal Protection claims using the well known “tiers of scrutiny”:
 facially discriminatory government action requires increasingly important government
 justification and a much closer means-end relationship as the State’s distinctions move from
 those based on non-protected classes such as economic status, to protected classes such as
 gender, and on to the most rigorously protected classes such as race. Compare San Antonio
 Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 24–25 (1973), with United States v. Virginia,
 518 U.S. 515, 532–33 (1996), and Loving v. Virginia, 388 U.S. 1, 11–12 (1967). But when a
 “plaintiff alleges that a state has burdened voting rights through the disparate treatment of
 voters,” this court’s precedent requires us to apply the Anderson-Burdick framework.4 Obama
 for Am. v. Husted, 697 F.3d 423, 429 (6th Cir. 2012).



          4It’sunclear whether the Supreme Court ever intended Anderson-Burdick to apply to Equal Protection
 claims. That Court has only applied the framework in the context of generally applicable laws. See Crawford v.
 Marion Cty. Election Bd., 553 U.S. 181, 190–203 (2008) (Stevens, J., announcing the judgment of the Court)
 (generally applicable voter identification law); Burdick v. Takushi, 504 U.S. 428, 433–34 (1992) (generally
 applicable prohibition on write-in voting); Norman v. Reed, 502 U.S. 279, 288–89 (1992) (generally applicable
 requirements for ballot access for a new political party); Anderson v. Celebrezze, 460 U.S. 780, 789 (1983)
 (generally applicable filing deadline for independent candidates). And in two of those cases, the Court made clear:
 “we base our conclusions directly on the First and Fourteenth Amendments and do not engage in a separate Equal
 Protection Clause analysis.” Anderson, 460 U.S. at 786 n.7; Norman, 502 U.S. at 288 n.8 (same). Further, the
 Supreme Court has explained Anderson-Burdick as a “two-track approach”; strict scrutiny applies when the burden
 is severe and a deferential balancing analysis applies for “nonsevere, nondiscriminatory restrictions[.]” Crawford,
 553 U.S. at 204–05 (Scalia, J., concurring). It was this court, in Obama for America, that created the three-track
 approach we now must apply in Equal Protection cases that implicate the right to vote. See 697 F.3d at 428–33.
          Other courts that have considered Equal Protection claims in the voting context don’t apply
 Anderson-Burdick. See Jones v. Governor of Fla., --- F.3d ----, 2020 WL 829347 at *19–67 (11th Cir. Feb. 19,
 2020) (per curiam) (conducting an Equal Protection analysis of Florida’s felon re-enfranchisement policy with no
 discussion of Anderson-Burdick). And neither did this Circuit in a similar case before Obama for America. See
 Johnson v. Bredesen, 624 F.3d 742, 746–50 (6th Cir. 2010) (deciding the same issue as Jones, also with no
 discussion of Anderson-Burdick). That makes sense because it’s difficult to fit a disparate treatment claim into that
 framework.
           Anderson-Burdick first asks us to weigh the magnitude of the burden placed by the State’s action on the
 plaintiff’s right to vote. See Burdick, 504 U.S. at 433–34. But State action making it easier for some electors to
 vote—such as providing them an extended deadline to register for absentee ballots—doesn’t make it harder to vote
 for electors that don’t get the same benefit. Rather, it’s the generally applicable absentee ballot deadline that places
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 10 of 25 PAGEID #: 4382
                                                                                 (10 of 25)


  No. 19-4112                                   Mays v. LaRose                                              Page 8


          Under Anderson-Burdick, we first look to the burden the State’s regulation imposes on
 the right to vote. Burdick, 504 U.S. at 434; Obama for Am., 697 F.3d at 428. When States
 impose “‘reasonable nondiscriminatory restrictions’” on the right to vote, courts apply rational
 basis review and “‘the State’s important regulatory interests are generally sufficient to justify’
 the restrictions.” Burdick, 504 U.S. at 434 (quoting Anderson v. Celebrezze, 460 U.S. 780, 788
 (1983)); see Obama for Am., 697 F.3d at 429. But when States impose severe restrictions on the
 right to vote, such as poll taxes or limiting access to the ballot, strict scrutiny applies. Burdick,
 504 U.S. at 434 (citing Norman v. Reed, 502 U.S. 279, 289 (1992)); Obama for Am., 697 F.3d at
 429. It is when cases fall between these two extremes that the Anderson-Burdick framework
 departs from the traditional tiers of scrutiny and creates its own test.

          For these intermediate cases, where the burden on the right to vote is moderate, we must
 weigh that burden against “‘the precise interests put forward by the State as justifications for the
 burden imposed by its rule,’ taking into consideration ‘the extent to which those interests make it
 necessary to burden the plaintiff’s rights.’”             Burdick, 504 U.S. at 434 (quoting Anderson,
 460 U.S. at 789). Only where the State’s interests outweigh the burden on the plaintiff’s right to
 vote do voting restrictions not offend the Equal Protection Clause. Obama for Am., 697 F.3d at
 433. While this standard is flexible, we must ultimately “make the ‘hard judgment’ that our
 adversary system demands.” Crawford, 553 U.S. at 190 (Stevens, J., announcing the judgment
 of the Court).

          Turning to this case, we begin by identifying the burden that Ohio’s disparate treatment
 of confined electors places on Plaintiffs’ right to vote. Precedent from this court and the
 Supreme Court suggests that we must evaluate this burden from the perspective of only affected
 electors and within the landscape of all opportunities that Ohio provides to vote. Viewing the
 facts this way, we conclude that the burden on Plaintiffs’ right to vote is intermediate,
 somewhere “between slight and severe.” (R. 70, Op. & Order at PageID # 4319.)

 the burden, if any, on Plaintiffs’ right to vote. So it takes some legal gymnastics to quantify the “burden” that the
 State’s disparate treatment places on Plaintiffs’ right to vote.
           The traditional Equal Protection tiers of scrutiny instead focus on how the State chooses to classify its
 citizens when drawing lines and then imposes differing requirements on the State’s justifications for those
 classifications accordingly. They are thus better suited for analyzing disparate treatment claims—even in the voting
 context. Nonetheless, we are bound by Obama for America, so we apply Anderson-Burdick.
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 11 of 25 PAGEID #: 4383
                                                                                 (11 of 25)


  No. 19-4112                            Mays v. LaRose                                     Page 9


        All binding authority to consider the burdensome effects of disparate treatment on the
 right to vote has done so from the perspective of only affected electors—not the perspective of
 the electorate as a whole. In O’Brien v. Skinner, the Supreme Court considered whether New
 York’s law excluding jail-confined electors from eligibility for absentee ballots violated the
 Equal Protection Clause. 414 U.S. 524, 525 (1974). In holding that it did, the Court looked only
 to the effect of New York’s law on jail-confined electors, not on the entire electorate, or even on
 all electors excluded from eligibility for absentee ballots. Id. at 529–30. Similarly, in Obama for
 America, this court evaluated whether Ohio’s restriction of early in-person voting violated the
 Equal Protection Clause. 697 F.3d at 425. In determining that it likely did, we looked only to
 the burden on electors who were likely to vote during the eliminated times. Id. at 431 (noting
 that affected electors were “disproportionately women, older, and of lower income and education
 attainment” and of “lower incomes and less education than election day voters” (internal
 quotation and citation omitted)).

        While Justice Scalia’s concurrence in Crawford explained that Supreme Court
 “precedents refute the view that individual impacts are relevant to determining the severity of the
 burden [State action] imposes [on the right to vote].” 553 U.S. at 205 (Scalia, J., concurring).
 He goes on to say that “[s]ubsequent cases have followed Burdick’s generalized review of
 nondiscriminatory election laws.” Id. at 206 (emphasis added). And Crawford involved a voter
 identification law that applied non-discriminately to all voters. Id. at 185. Ohio’s absentee ballot
 request deadline facially discriminates between classes of electors. And in cases of disparate
 treatment, courts have always treated the perspective of the burdened elector as the relevant
 perspective.

        Similarly, Rosario v. Rockefeller tells us that we must evaluate the burden on disparately
 treated voters considering all available opportunities to vote. See 410 U.S. 752, 757 (1973).
 There, the Court evaluated New York’s primary registration system, which required voters to
 register for party primaries during the preceding general election. Id. at 753–54. The Plaintiffs
 were electors who could have registered during the previous general election but did not and then
 sued because the State excluded them from participating in the successive primary. Id. at 756.
 In determining that New York’s law placed only a minimal burden on these electors’ right to
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 12 of 25 PAGEID #: 4384
                                                                                 (12 of 25)


  No. 19-4112                                   Mays v. LaRose                                             Page 10


 vote, the Court considered all options provided by the State and held Plaintiffs’ failure to register
 when they had the chance against them:

          The petitioners do not say why they did not enroll prior to the cutoff date;
          however, it is clear that they could have done so, but chose not to. Hence, if their
          plight can be characterized as disenfranchisement at all, it was not caused by [the
          statute at issue], but by their own failure to take timely steps to effect their
          enrollment.

 Id. at 758.

          The Court did not determine that the State severely burdened or disenfranchised Plaintiffs
 by looking only to the time after the State’s deadline had passed. Rather, it considered all voting
 opportunities that the Plaintiffs could have taken advantage of, even if they were no longer a
 possibility at the time of litigation. True, Rosario predates Anderson and Burdick. But these
 early cases still evaluated the burden on affected voters, only without the balancing inquiry that
 Anderson and Burdick established. What’s more, Burdick agrees. See 504 U.S. at 436–37
 (“[A]ny burden on voters’ freedom of choice and association is borne only by those who fail to
 identify their candidate of choice until days before the primary.”).5

          Considering Ohio’s absentee ballot request deadlines from the perspective of
 unexpectedly jail-confined electors and given the alternative voting opportunities that Ohio
 provides, the burden those laws place on Plaintiffs’ right to vote is moderate. We reserve
 rational basis review for “reasonable, nondiscriminatory restrictions.” Anderson, 460 U.S. at
 788. Because Ohio’s absentee ballot request deadline facially discriminates between two classes
 of electors—hospital-confined and everyone else—our precedent dictates that the burden that
 law places on the right to vote is more than minimal. See Mich. State A. Philip Randolph Inst. v.
 Johnson, 833 F.3d 656, 663–65 (6th Cir. 2016) (affirming the district court’s finding that
 Michigan’s elimination of straight ticket voting imposed an intermediate burden on the right to
 vote because that state action “would likely have a larger impact on African-American voters.”
 (internal quotation marks and citation omitted)); Obama for Am., 697 F.3d at 431–32 (rejecting


          5And   the Court considered the burden Hawaii’s prohibition on write-in voting placed on the Plaintiff’s
 right to vote within the context of all ballot access opportunities the State provided for independent candidates. See
 504 U.S. at 435–37.
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 13 of 25 PAGEID #: 4385
                                                                                 (13 of 25)


  No. 19-4112                            Mays v. LaRose                                     Page 11


 rational basis review in a case involving early voting periods that discriminated between military
 and non-military electors).

        Strict scrutiny is the standard for cases where “the State totally denied the electoral
 franchise to a particular class of residents, and there was no way in which the members of that
 class could have made themselves eligible to vote.” Rosario, 410 U.S. at 758; see also Norman,
 502 U.S. at 289. Ohio provides all electors the opportunity to vote early. Plaintiffs had around
 four weeks before their arrest to vote early in-person. Ohio Rev. Code Ann. § 3509.051;
 (R. 55-34, Ohio Election Official Manual at PageID # 3010–12.) And they had over ten months
 before their arrest to request an absentee ballot. Ohio Rev. Code Ann. §§ 3509.02, 3509.03. Just
 as in Rosario, Plaintiffs’ choice to not participate in the opportunities Ohio provides to vote other
 than on Election Day was, at least in part, the cause of their inability to vote. See 410 U.S. 757.

        True, Plaintiffs planned to vote in-person on Election Day and did not foresee their arrest.
 But any Ohio elector can be called away unexpectedly. See Obama for Am., 697 F.3d at 435
 (“any voter could be suddenly called away and prevented from voting on Election Day”).
 As Justice Blackmun said in O’Brien:

        The plight of detainees elicits concern, of course, for a detainee may not be guilty
        of the offense with which he is charged. Yet the statutes’ effect upon him,
        although unfortunate, produces a situation no more critical than the situation of
        the voter, just as unfortunate, who on election day is away attending a funeral of a
        loved one in a distant State. These are inequalities, but they are the incidental
        inequalities of life, and I do not regard them as unconstitutional.

 414 U.S. at 537 (Blackmun, J., dissenting). There are easily several reasons why an elector may
 be unable to vote in person on Election Day—and the Secretary’s briefs list many—but Plaintiffs
 could have avoided all that uncertainty by taking advantage of the opportunities Ohio provides to
 vote early. In this regard, the Plaintiffs are no more burdened than any other elector.

        Because Plaintiffs are not totally denied a chance to vote by Ohio’s absentee ballot
 deadlines, strict scrutiny is inappropriate. See Rosario, 410 U.S. at 757; see also Norman,
 502 U.S. at 289. Finding the burden these laws place on Plaintiffs between minimal and severe,
 it is best classified as a moderate burden. So the laws survive if the State’s justifications for
 them outweigh this moderate burden. See Obama for Am., 697 F.3d at 433.
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 14 of 25 PAGEID #: 4386
                                                                                 (14 of 25)


  No. 19-4112                             Mays v. LaRose                                     Page 12


        The Secretary puts forth several justifications for Ohio’s disparate treatment of confined
 electors. He broadly asserts the State’s interest in the orderly administration of elections and
 then lists several interests that fall within this category: “preserving the integrity of the election
 process, maintaining a stable political system, preventing voter fraud, protecting public
 confidence, and reducing administrative costs.” (Appellant’s Br. at 28–29 (citations omitted)).
 Justice Stevens’s plurality opinion in Crawford recognized the relevance and legitimacy of a
 State’s interest in the “orderly administration” of elections.       553 U.S. at 196 (Stevens, J.,
 announcing the judgment of the Court). And courts have recognized all the subsidiary interests
 as relevant and legitimate as well. See id. at 197; Timmons v. Twin Cities Area New Party,
 520 U.S. 351, 364 (1997); Ohio Democratic Party v. Husted, 834 F.3d 620, 634 n.8 (6th Cir.
 2016). The Secretary’s argument is that the State and its regional election boards possess limited
 resources devoted to elections. These election boards have many tasks that they must complete
 in the days before an election and on Election Day. If Ohio required its election boards to
 process absentee ballots from jail-confined electors in the days just before an election and on
 Election Day, it would frustrate the boards’ ability to accomplish these tasks, tasks necessary to
 preserving the integrity of the election process, maintaining a stable political system, preventing
 voter fraud, and protecting public confidence—and to a much greater degree than allowing for
 late applications from hospital-confined electors.

        As this court said in Obama for America, “the list of responsibilities of the board of
 elections is long, and the staff and volunteers who prepare for and administer elections
 undoubtedly have much to accomplish during the final few days before the election.” 697 F.3d
 at 432–33. The record here supports a similar finding. During the weekend before an election,
 each county’s board of elections must: authenticate, prepare, and mail absentee ballots; examine,
 verify, and count completed absentee ballots as electors return them; notify voters who voted
 incorrectly that they need to correct their ballot; staff early-voting locations; locate, hire, and
 train poll workers for Election Day; field and respond to questions from poll workers and voters;
 compile a list of eligible electors who have not voted early; deliver absentee ballots to hospital-
 confined electors and homebound and jail-confined electors who requested absentee ballots
 before the deadline; and deliver physical voting equipment, ballots, and supplies to polling
 locations. And on Election Day, the boards must oversee each polling place, answer questions
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 15 of 25 PAGEID #: 4387
                                                                                 (15 of 25)


  No. 19-4112                             Mays v. LaRose                                    Page 13


 from voters and poll workers, again deliver absentee ballots to hospital-confined electors, and
 resolve any unforeseen responsibilities that arise.

        The Secretary argues that requiring election boards to process late absentee requests from
 jail-confined electors during the weekend before and on Election Day will prevent the boards
 from accomplishing the above-listed tasks, which are necessary to achieve all the relevant and
 legitimate state interests he proffers. As he puts it: “[b]ecause humans are bound by the laws of
 physics, they cannot be in two places at once, and so many resources dedicated to
 accommodating jailed voters cannot be spent completing other tasks.” (Appellant’s Reply Br. at
 21.) But the Secretary need not rely on physics or even common sense.

        The record shows that the election board in Ohio’s third-largest county would need more
 staff to process late absentee requests from jail-confined electors. And some counties’ election
 boards only operate with two staff members. Boards in small counties such as these could
 accomplish none of their other tasks while processing and delivering late-requested absentee
 ballots to jail-confined electors. Further, jail-confined electors are not similarly situated with
 hospital-confined electors because of the location of their confinement. Board staff that deliver
 absentee ballots to jails must engage in advanced planning to ensure that they will be able to
 locate the elector in the jail, pass through the jail’s security, and verify that the elector will be
 present at the jail when they arrive. This advance planning—which would take up time during
 the already busy pre-election period—is unnecessary to deliver absentee ballots to hospital-
 confined electors.

        And finally, we note that the federal Courts of Appeals have recognized, as a general
 matter, that “[p]risoners are not similarly situated to non-prisoners.” Roller v. Gunn, 107 F.3d
 227, 234 (4th Cir. 1997) (upholding a court filing fee unique to prisoners); accord Smith v.
 Corcoran, 61 F. App’x 919 (5th Cir. 2003) (per curiam) (rejecting a prisoner’s Bivens claim
 regarding the refusal of postal officials to investigate alleged tampering with his mail); Boivin v.
 Black, 225 F.3d 36, 44 (1st Cir. 2000) (affirming the constitutionality of a statutory cap on
 attorneys’ fee awards for prison litigation claims); Allen v. Cuomo, 100 F.3d 253, 260–61 (2d
 Cir. 1996) (finding no constitutional problem with the lack of a hardship waiver for disciplinary
 surcharges for inmates found guilty of violating prison rules); Scher v. Chief Postal Inspector,
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 16 of 25 PAGEID #: 4388
                                                                                 (16 of 25)


  No. 19-4112                              Mays v. LaRose                                   Page 14


 973 F.2d 682, 683–84 (8th Cir. 1992) (affirming dismissal of a Bivens claim based on refusal of
 postal employees to investigate a complaint regarding treatment of prisoners’ mail). Although
 none of these cases involves the exact scenario at issue here, they confirm that there are
 countless reasons that jail-confined citizens are not similarly situated to those outside jail. So at
 a minimum, Plaintiffs face an uphill battle to establish that jail-confined electors and hospital-
 confined electors are similarly situated.       See Bell v. Wolfish, 441 U.S. 520, 545 (1979)
 (“[S]imply because prison inmates retain certain constitutional rights does not mean that these
 rights are not subject to restrictions and limitations.”).

         True, there is evidence that Ohio’s most populous county would not need any more staff
 to accommodate late requests from jail-confined electors the same as hospital-confined electors
 and that doing so would impose no greater burden on the board. But as we said in Obama for
 America, one county, or even several counties, “cannot speak for all of Ohio’s counties.”
 697 F.3d at 433. So just because Franklin County has enough staff to accommodate late requests
 from jail-confined electors without imposing a greater burden does not mean that Ohio’s other
 counties will be able to as well.        Even more important, this conclusory evidence ignores
 testimony from the same witness about the planning between Franklin County’s Board of
 Elections and the jails in that county.       The witness testified that there is an exchange of
 information before the Board’s visit to the jails to deliver absentee ballots that allows the jail to
 pre-clear board staff members for security purposes and prepare the jail-confined electors for the
 voting process. So the witness’s testimony that extending late absentee voting to jail-confined
 electors would not burden Franklin County’s Board of Elections depends on her experiences
 with smooth jailhouse voting—a process that benefits from advanced planning. Late requests
 from jail-confined electors, especially those received on Election Day morning, do not allow for
 this advanced planning and will likely result in an increased burden.

         Plaintiffs challenge the Secretary’s justifications on several grounds. They claim that the
 justifications are simply a “post hoc litigation rationalization[,]” that testimony from the
 Secretary’s Rule 30(b)(6) designee forecloses his ability to now provide these justifications, and
 that Obama for America rejected similar justifications. (Appellee’s Br. at 30.) None of these
 contentions is persuasive.
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 17 of 25 PAGEID #: 4389
                                                                                 (17 of 25)


  No. 19-4112                             Mays v. LaRose                                    Page 15


        Plaintiffs cite only United States v. Virginia, 518 U.S. at 533, to argue that post hoc
 rationalizations cannot satisfy intermediate scrutiny. But that case was a challenge to gender
 discrimination. Id. at 519–20. And as discussed, voting cases in this Circuit differ from other
 Equal Protection claims regarding intermediate scrutiny; the Anderson-Burdick framework
 applies. See Obama for Am., 697 F.3d at 429. No opinion from this court or the Supreme Court
 has ever limited the record that the State can build in order to justify a burden placed on the right
 to vote. And the language used by this court in Obama for America suggests that the State may
 come up with its justifications at any time.         See 697 F.3d at 429 (describing a State’s
 justifications in the Anderson-Burdick framework as those “put forward by the State,” “asserted”
 by the State, and “proffered by the State”).

        This makes sense. The facially discriminatory State policy at issue in United States v.
 Virginia limited enrollment at a State university to males. And it is impossible to think about a
 male-only university without also considering the exclusion of females. But when Ohio decided
 to make an exception for unexpectedly hospital-confined electors in 1971, the only immediately
 apparent class treated differently was all other electors in Ohio. See 1971 Ohio Laws 873,
 § 3509.08 (Am. S.B. 460). And under the Supreme Court’s then-prevailing McDonald decision,
 a state was free to deny completely absentee ballots to confined persons. 394 U.S. at 807;
 see Obama for Am., 697 F.3d at 439 (White, J., concurring in part). Under these circumstances,
 we see no need to limit consideration of the State’s evidence and rationales regarding the
 differences between the relevant populations here.

        The Secretary’s Rule 30(b)(6) designee did not bind him from raising the justifications he
 now proffers for three reasons.       First, the designee testified that she did not know the
 legislature’s rationale for treating classes of confined electors differently—which is not
 surprising (see supra). She did, however, competently testify that the Secretary’s office would
 be concerned with the staffing implications of allowing late absentee registration for jail-
 confined electors and the differences between hospitals and jails. The latter is more relevant for
 purposes of this as-applied challenge. Second, counsel for the Secretary contemporaneously
 objected to the relevant questioning of the designee. The questions called for the designee to
 speculate on the intent of the legislature when it enacted the exception for hospital-confined
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 18 of 25 PAGEID #: 4390
                                                                                 (18 of 25)


  No. 19-4112                            Mays v. LaRose                                    Page 16


 electors, a topic on which the designee had no personal knowledge. See Fed. R. Evid. 602
 (“A witness may testify to a matter only if evidence is introduced sufficient to support a finding
 that the witness has personal knowledge of the matter.”)           Third, most courts don’t treat
 concessions by Rule 30(b)(6) designees as binding. See Vehicle Mkt. Research, Inc. v. Mitchell
 Int’l, Inc., 839 F.3d 1251, 1260 (10th Cir. 2016) (noting “the majority of courts to reach the issue
 . . . treat the testimony of a Rule 30(b)(6) representative as merely an evidentiary admission, and
 do not give the testimony conclusive effect”) (citation omitted). So the designee in no way
 bound the Secretary from proffering the justifications he now provides.

        Last, Obama for America is distinguishable. That case involved Ohio’s attempt to roll
 back in part, in-person early voting. 697 F.3d at 427. Ohio had allowed electors to vote early,
 in-person, through the Monday before Election Day. Id. The State changed course and tried to
 eliminate opportunities to vote early in-person after the Friday before Election Day, except for
 military electors. Id. Military electors could still vote through the Monday before Election Day.
 Id. Plaintiffs, who were not military electors, challenged the State’s actions.

        In ruling on the likelihood of the Plaintiffs’ success on the merits, we determined that the
 Anderson-Burdick framework applied and that the burden on the Plaintiffs’ right to vote was
 moderate. Id. at 428–29. We then rejected the two justifications proffered by the State: (1) that
 county boards of elections were too busy preparing for Election Day to accommodate early
 voters in the weekend leading up to an election and (2) that military service members and their
 families face unique difficulties in getting to the polls on Election Day. Id. at 432–33. In so
 ruling, we held that the State failed to show why officials would now be unable to accomplish
 the undoubtably significant tasks during the days just before an election while accommodating
 early voting, given that that there was no evidence that county boards of elections faced such
 difficulties in prior years when the State allowed early voting during this same period. Id. at 433
 (“[T]he State has shown no evidence indicating how this election will be more onerous than the
 numerous other elections that have been successfully administered in Ohio since early voting
 was put into place in 2005.”). The Plaintiffs also introduced evidence from some counties
 showing that more early voting opportunities would actually reduce their burden by spreading
 out demand. Id. Last, the State failed to put forth evidence establishing that military electors
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 19 of 25 PAGEID #: 4391
                                                                                 (19 of 25)


  No. 19-4112                            Mays v. LaRose                                    Page 17


 were substantially different than non-military electors to justify the disparate treatment. Id. at
 434–35.

        Here, none of our Obama for America rationales apply. Ohio has never provided jail-
 confined electors a chance to register for absentee ballots last minute. And Plaintiffs have not
 countered the Secretary’s evidence that many counties in Ohio will have trouble
 accommodating the relief Plaintiffs seek, given existing resources. That Ohio can accommodate
 hospital-confined electors’ late requests does not establish that election boards can do the same
 for jail-confined electors. This is because of the increased burden that processing last minute
 jail-confined electors’ absentee requests would impose on the boards, as discussed above.
 Plaintiffs also have not shown that providing jail-confined electors the ability to request an
 absentee ballot at the last minute would ease the State’s burden on Election Day. At best,
 Plaintiffs have shown that Ohio’s most populous county, whose Board of Elections has
 substantial resources, would not be worse off.       Finally, the Secretary has established real
 differences between hospitals and jails, which show that electors confined there are not similarly
 situated. In all, the Secretary’s relevant and legitimate interest in the orderly administration of
 elections is much stronger here than in Obama for America.

        The Secretary has the burden of establishing that Ohio’s disparate treatment of confined
 electors furthers the State’s interest in orderly election administration. See Obama for Am.,
 697 F.3d at 433–34. And the Secretary has carried his burden here. He has identified several
 counties that do not have adequate resources to process late absentee ballot requests from
 unexpectedly jail-confined electors without foregoing other duties necessary to ensure the
 orderly administration of Ohio’s elections. Thus, he has shown that the State’s interests are
 important and weighty enough to overcome the moderate burden that Ohio’s disparate treatment
 of confined electors imposes on Plaintiffs.

        As the Supreme Court said in McDonald v. Board of Election Commissioners of Chicago:

        Ironically, it is [Ohio’s] willingness to go further than many States in extending
        the absentee voting privileges . . . that has provided [Plaintiffs] with a basis for
        arguing that the provisions operate in an invidiously discriminatory fashion . . . .
        Indeed, [Plaintiffs’] challenge seems to disclose not an arbitrary scheme or plan
        but, rather, the very opposite—a consistent and laudable state policy of adding . . .
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 20 of 25 PAGEID #: 4392
                                                                                 (20 of 25)


  No. 19-4112                                  Mays v. LaRose                                            Page 18


         groups to the absentee coverage as their existence comes to the attention of the
         legislature. That [Ohio] has not gone still further, as perhaps it might, should not
         render void its remedial legislation, which need not, as we have stated before,
         “strike at all evils at the same time.”

 394 U.S. at 810–11 (quoting Semler v. Dental Exam’rs, 294 U.S. 608, 610 (1935)) (footnote
 omitted). Finding no dispute of material fact and that the Secretary is entitled to judgment as a
 matter of law, summary judgment is appropriate in favor of the Secretary. So we reverse the
 district court’s grant of summary judgment to Plaintiffs on their Equal Protection claim and
 reverse the district court’s denial of summary judgment to the Secretary on that claim.

                                   IV. Plaintiffs’ First Amendment Claim

         Next, we address Plaintiffs’ First Amendment challenge to Ohio’s deadline. The trial
 court expressed some skepticism regarding this challenge but ultimately did not decide the issue
 given its resolution of the Equal Protection challenge.                   Although we could remand for
 consideration of this claim, the issue was fully briefed and raised in the trial court and involves a
 question of law. In these circumstances, we can exercise our discretion to resolve the issue. See
 Foster v. Barilow, 6 F.3d 405, 407 (6th Cir. 1993).

         Ohio’s generally applicable deadline for requesting absentee ballots is constitutional
 because it imposes only a minimal burden on Plaintiffs’ right to vote and the same state interests
 from Plaintiffs’ Equal Protection claim justify that burden.                  “[W]hen a state election law
 provision imposes only ‘reasonable, nondiscriminatory restrictions’ upon the First and
 Fourteenth Amendment rights of voters, ‘the State’s important regulatory interests are generally
 sufficient to justify’ the restrictions.” Burdick, 504 U.S. at 434 (quoting Anderson, 460 U.S. at
 788). First, there is no constitutional right to an absentee ballot. McDonald, 394 U.S. at 807–09.
 And standing alone, Ohio’s deadline of noon, three days before Election Day is
 nondiscriminatory.6 Any elector may request an absentee ballot, so long as they deliver that
 request to the Board of Elections by noon, three days before Election Day. Ohio Rev. Code Ann.
 §§ 3509.02, 3509.03. Even though this law may eliminate opportunities to vote for electors who

         6    As discussed, Ohio law discriminates between hospital-confined electors and everyone else. But
 Plaintiffs’ First Amendment claim challenges only the Saturday noon deadline, as-applied to them; it is their Equal
 Protection claim that challenges the disparate treatment.
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 21 of 25 PAGEID #: 4393
                                                                                 (21 of 25)


  No. 19-4112                              Mays v. LaRose                                     Page 19


 fail to register before the deadline, a state’s generally applicable registration cutoff imposes only
 a minimal burden on the right to vote. Rosario, 410 U.S. at 758. Ohio law provides electors
 over ten months to request an absentee ballot. Ohio Rev. Code Ann. §§ 3509.02, 3509.03.
 So electors who fail to vote early cannot blame Ohio law for their inability to vote; they must
 blame “their own failure to take timely steps to effect their enrollment.” Rosario, 410 U.S. at
 758; see also Burdick, 504 U.S. at 436–37 (“[A]ny burden on voters’ freedom of choice and
 association is borne only by those who fail to identify their candidate of choice until days before
 the primary.”).

        Because Ohio’s interest in orderly election administration is weighty enough to justify the
 moderate burden its disparate treatment of confined electors places on Plaintiffs’ right to vote,
 those interests must be enough to justify the much lower burden that the State’s generally
 applicable absentee ballot request places on their right to vote under rational basis review.
 Especially given that “the State’s important regulatory interests are generally sufficient to
 justify” the restrictions. Anderson, 460 U.S. at 788. Although it didn’t reach the claim, the
 district court suggested that it would have held the same. (R. 70 Op. & Order at PageID # 4322
 (“[A] generally applicable deadline that applied to all would-be absentee voters would likely
 survive the Anderson-Burdick analysis, even if it resulted in disenfranchisement for certain
 incarcerated individuals.”).)     And this court and the Supreme Court have made similar
 statements. See Dunn v. Blumstein, 405 U.S. 330, 347–48 (1972) (implying that a generally
 applicable voter registration deadline of thirty days before Election Day is constitutional);
 Obama for Am., 697 F.3d at 433–34 (“If the State had enacted a generally applicable,
 nondiscriminatory voting regulation that limited in-person early voting for all Ohio voters, its
 ‘important regulatory interests’ would likely be sufficient to justify the restriction.”).

        True, we may decline to reach issues that the district court does not. See, e.g., Prime
 Media, Inc. v. City of Brentwood, 398 F.3d 814, 825 (6th Cir. 2005). But exercise of that
 discretion is permissive, not mandatory. And Plaintiffs give us no good reason for exercising
 that discretion here. The Secretary, on the other hand, gives a good reason for resolving all of
 Plaintiffs’ claims: elimination of any doubt about the constitutionality of Ohio’s election laws
 before the upcoming election. In a case such as this, where the correct result is clear and the
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 22 of 25 PAGEID #: 4394
                                                                                 (22 of 25)


  No. 19-4112                             Mays v. LaRose                                    Page 20


 district court alluded to how it would have resolved the issue, resolution of Plaintiffs’ First
 Amendment claim is appropriate. Because Ohio’s important regulatory interest in the orderly
 administration of elections outweighs the minimal burden that the State’s absentee ballot request
 deadline places on Plaintiffs’ right to vote, the Secretary is entitled to judgment as a matter of
 law.   So we reverse the district court’s denial of summary judgment to the Secretary on
 Plaintiffs’ First Amendment claim.

                                       V. Class Certification

         Even though we are reversing the trial court’s decision on the merits here, we review the
 trial court’s class certification decision because it affects the scope of the judgment and the
 Secretary conceded at argument that we should reach the issue, even if he prevails on the merits
 of Plaintiffs claims. We review class certification questions for abuse of discretion. In re
 Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig., 722 F.3d 838, 850 (6th Cir. 2013).
 “An abuse of discretion occurs if the district court relies on clearly erroneous findings of fact,
 applies the wrong legal standard, misapplies the correct legal standard when reaching a
 conclusion, or makes a clear error of judgment.” Id. (quoting Young v. Nationwide Mut. Ins. Co.,
 693 F.3d 532, 536 (6th Cir. 2012)).         Federal Rule of Civil Procedure 23 imposes four
 requirements for class certification: numerosity, commonality, typicality, and adequacy (and
 some courts have read an implicit fifth requirement into Rule 23; ascertainability).             The
 Secretary challenges commonality and typicality, as well as the ascertainability of the class.
 Because commonality and typicality resolve the class certification question, we need not reach
 the ascertainability issue.

         Commonality requires that “there are questions of law or fact common to the class.”
 Fed R. Civ. P. 23(a)(2). So all class members’ “claims must depend upon a common contention
 . . . that is capable of classwide resolution—which means that determination of its truth or falsity
 will resolve an issue that is central to the validity of each one of the claims in one stroke.”
 Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). Similarly, typicality requires that “the
 claims or defenses of the representative parties are typical of the claims or defenses of the class.”
 Fed. R. Civ. P. 23(a)(3). “[A]s goes the claim of the named plaintiff, so go the claims of the
 class.” Sprague v. Gen. Motors Corp., 133 F.3d 388, 399 (6th Cir. 1998) (en banc). These
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 23 of 25 PAGEID #: 4395
                                                                                 (23 of 25)


  No. 19-4112                             Mays v. LaRose                                  Page 21


 requirements “tend to merge” because “[b]oth serve as guideposts for determining whether . . .
 the interests of the class members will be fairly and adequately protected in their absence.”
 Dukes, 564 U.S. at 349 n.5 (citation omitted).

        The district court certified a class that included:

        All individuals arrested and held in detention in Ohio on or after close of business
        for the county election board on the Friday prior to the Election who (1) are
        eligible to vote in Ohio and are registered to do so, (2) did not vote absentee in
        person or by mail prior to their detention, (3) were provided neither an absentee
        ballot nor transportation to a voting center nor access to any other method of
        voting while held in detention, and (4) will remain in detention through close of
        polls on Election Day.

 (R. 70, Op. & Order at PageID # 4297, 4308.) This class does not satisfy Rule 23’s commonality
 and typicality requirements.    The class includes any person police arrest between close of
 business on Friday and the close of the polls on Election Day. But class members arrested before
 Saturday’s noon cutoff for requesting an absentee ballot have substantially different claims than
 class members arrested after the deadline.

        Take the named plaintiffs for example. Police arrested Mays shortly after 7 p.m. on the
 Saturday before Election Day. Had a hospital admitted Mays at the same time, Ohio law would
 have allowed him to submit a late absentee ballot request. See Ohio Rev. Code Ann. § 3509(B).
 Because of this disparate treatment, Mays has at least a plausible Equal Protection claim—the
 claim we analyze above. Nelson is a different story. Police arrested Nelson around 10 p.m. on
 the Friday before Election Day. Had a hospital admitted him at the same time, he would not be
 eligible for the unexpectedly hospital-confined exception. That’s because the exception applies
 only to electors who themselves, or their minor children, are hospitalized as a result of an
 “accident or medical emergency” that occurs after the generally applicable deadline for
 requesting an absentee ballot. (R. 55-34, Ohio Election Official Manual at PageID # 3016.) So
 Ohio law treated Nelson no differently than if a hospital admitted him on the same night police
 arrested him. Thus, his Equal Protection claim is much weaker than Mays’s and would likely be
 subject to a different tier of scrutiny. See Burdick, 504 U.S. at 434.
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 24 of 25 PAGEID #: 4396
                                                                                 (24 of 25)


  No. 19-4112                            Mays v. LaRose                                   Page 22


        The district court said “the primary common issue the Court relies on for certification is
 whether the Proposed Class is entitled to be treated equally with similarly-situated hospital-
 confined voters for purposes of submitting an absentee ballot application.” (R. 70, Op. & Order
 at PageID # 4304.) Because Ohio law treats some class members the same as hospital-confined
 electors, while also treating some class members differently than their hospital-confined
 counterparts, resolution of the district court’s “primary common issue” cannot lead to classwide
 resolution in one stroke—the claims of the named plaintiffs do not necessarily resolve the claims
 of the entire class. Contra Dukes, 564 U.S. at 350; Sprague, 133 F.3d at 399. So the district
 court misapplied the correct legal standard and abused its discretion in certifying a class. Thus,
 we reverse the district court’s certification of a class. Normally, we would remand for further
 proceedings on the class certification issue. But because we resolve all of Plaintiffs’ claims, any
 further proceedings relating to class certification are unnecessary.

                                           VI. Conclusion

        For these reasons, we REVERSE the district court’s certification of a class, REVERSE
 the district court’s grant of summary judgment to Plaintiffs, and REVERSE the district court’s
 denial of summary judgment to the Secretary. The mandate shall issue herewith.
Case: 2:18-cv-01376-MHW-CMV Doc #: 81 Filed: 03/03/20 Page: 25 of 25 PAGEID #: 4397
                                                                                 (25 of 25)



                                    UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT

                                               No. 19-4112


  TOMMY RAY MAYS, II and QUINTON NELSON SR.,
  individually and on behalf of all others similarly situated,                       FILED
          Plaintiffs - Appellees,                                               Mar 03, 2020
                                                                            DEBORAH S. HUNT, Clerk
          v.

  FRANK LAROSE, in his official capacity as Secretary of State of Ohio,
          Defendant - Appellant.



                   Before: MERRITT, THAPAR, and NALBANDIAN, Circuit Judges.

                                           JUDGMENT
                              On Appeal from the United States District Court
                               for the Southern District of Ohio at Columbus.

        THIS CAUSE was heard on the record from the district court and was argued by counsel.

          IN CONSIDERATION THEREOF, it is ORDERED that the district court’s certification of a
 class, its grant of summary judgment to Plaintiffs, and its denial of summary judgment to the Secretary
 are REVERSED. IT IS FURTHER ORDERED that the mandate shall issue herewith.

                                                 ENTERED BY ORDER OF THE COURT




                                                 Deborah S. Hunt, Clerk
